Exhibit 10.4

FAVRILLE, INC.
STOCK OPTION GRANT NOTICE

 

ANNUAL GRANT
(2005 Non-Employee Directors’ Stock Option Plan)

FAVRILLE, INC. (the “Company”), pursuant to its 2005 Non-Employee Directors’
Stock Option Plan (the “Plan”), hereby grants to Optionholder an option to
purchase the number of shares of the Company’s Common Stock set forth below. 
This option is subject to all of the terms and conditions as set forth herein
and in the Stock Option Agreement, the Plan and the Notice of Exercise, all of
which are attached hereto and incorporated herein in their entirety.

Optionholder:

 

 

 

Date of Grant:

 

 

 

Number of Shares Subject to Option:

 

 

 

Exercise Price (Per Share):

 

 

 

Total Exercise Price:

 

 

 

Expiration Date:

 

The day before the 10th anniversary of the Date of Grant

 

Type of Grant:

 

Nonstatutory Stock Option

 

 

 

Exercise Schedule:

 

Same as Vesting Schedule

 

 

 

Vesting Schedule:

 

1/12th of the shares vest at the end of each month following the Date of Grant.

 

 

 

Payment:

 

By one or a combination of the following items (described in the Stock Option
Agreement):

 

 

 

 

 

o

By cash or check

 

 

o

Pursuant to a Regulation T Program if the Shares are publicly traded

 

 

o

By delivery of already-owned shares if the Shares are publicly traded

 

 

o

Net exercise if the Company has adopted FAS 123, as revised, and has established
procedures for net exercise at the time of such exercise

 

Additional Terms/Acknowledgements:  The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Stock Option
Agreement and the Plan.  Optionholder further acknowledges that as of the Date
of Grant, this Grant Notice, the Stock Option Agreement and the Plan set forth
the entire understanding between Optionholder and the Company regarding the
acquisition of stock in the Company and supersede all prior oral and written
agreements on that subject with the exception of (i) options previously granted
and delivered to Optionholder under the Plan, and (ii) the following agreements
only:

OTHER AGREEMENTS:

 

 

 

 

FAVRILLE, INC.

OPTIONHOLDER:

 

By:

 

 

 

 

 

 

Signature

 

 

Signature

 

 

Title:

 

 

 

Date:

 

 

 

Date:

 

 

 

 

 

 

ATTACHMENTS:                         Stock Option Agreement, 2005 Non-Employee
Directors’ Stock Option Plan and Notice of Exercise

 

--------------------------------------------------------------------------------

 